Citation Nr: 1119605	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  10-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a soft tissue mass of the lateral left elbow, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for migraine headaches, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to April 2005. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (hereinafter VA) Regional Office in North Little Rock, Arkansas, (hereinafter RO).  

In November 2010, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2002).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO. 


FINDINGS OF FACT

1.  The Veteran is left handed.

2.  The service connected soft tissue mass of the lateral left elbow is 2 cm x 1.5 cm in size and is not accompanied by three or four scars that are unstable or painful.

3.  Motion in the left elbow is to full extension, 140 degrees of flexion, 80 degrees of supination and 75 degrees of pronation.

4.  The weight of the evidence is against a conclusion that the Veteran's migraine headaches involve prostrating attacks that have occurred on an average of once a month over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a soft tissue mass of the lateral left elbow are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes (DCs) 5201, 5206, 5207, 5213, 7804, 7819 (2010).

2.  The criteria for a rating in excess of 10 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, DC 8100 (2010).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letters dated in February 2009 and August 2009 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in his claims.   

As for the duty to assist, the service treatment reports and VA and private clinical reports have been obtained.  The Veteran was also afforded a VA examination in March 2009 that revealed sufficient clinical evidence to determine the proper rating to be assigned for the service connected left elbow mass and a September 2009 VA examination that produced sufficient clinical findings to determine the appropriate rating for his service connected migraine headaches.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

A.  Left Elbow Mass

Under diagnostic code (DC) 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118 (2010).

Under DC 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  Ten percent is the only rating assignable under this code.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2010).

Under DC 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this Diagnostic Code, when applicable.  38 C.F.R. § 4.118 (2010).  

Under DC 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2010).

Diagnostic Code 7818 provides that malignant skin neoplasms (other than malignant melanoma) should be rated as disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Code's 7801, 7802, 7803, 7804, or 7805), or impairment of function.

Full extension of the elbow is to 0 degrees and full flexion of the elbow is to 145 degrees.  38 C.F.R. § 4.71 Plate I.  Full forearm pronation is to 80 degrees and full forearm supination is to 85 degrees.  Id.  

A review of the relevant facts shows that service treatment reports reflected a mass on the left elbow, and service connection for a left elbow mass was granted by a December 2005 rating decision.  A 10 percent rating was assigned under DCs 7819-7804.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).  This 10 percent rating has been continued until the present time.   

Evidence of record at the time of the December 2005 rating decision included reports from a September 2005 VA examination that showed a 2 centimeter mobile cystic soft tissue mass in the proximal left lateral elbow region which was tender to palpation.  The skin overlaying the soft tissue mass was of normal appearance without any heat or redness.  The elbow was otherwise normal in appearance without any redness, swelling, or tenderness to palpation in the joint.  Range of motion was to full extension to 0 degrees, flexion to 130 degrees, and supination and pronation to 90 degrees all without pain.  There was no weakness, fatigability, discoordination, or additional functional impairment following repetitive stress testing against resistance.  An x-ray of the left elbow was negative, and the pertinent impression was soft tissue mass of the left elbow, benign, with recurrent pain.  

More recent evidence includes reports from VA outpatient treatment in September 2008 that reflected complaints of left elbow pain.  The Veteran was prescribed an elbow pad and nonsteroidal anti inflammatories as needed.  A December 2008 VA outpatient treatment report noted that the Veteran's left elbow "looks fine today," and the Veteran was said to have "no complaints" upon VA outpatient treatment in August 2009.  

The most recent VA compensation of the left elbow was completed in March 2009, at which time the Veteran complained about pain and swelling laterally in the left elbow since service.  He also described soreness and pain over the left elbow mass and weakness of the left hand upon use.  It was noted that the Veteran was right handed, and the Veteran wore a foam padded brace to protect the left elbow.  The left elbow was said to be sensitive when the Veteran sleeps or any time pressure was applied to the area.  Upon physical examination of the left elbow, there was a visible mass which was 2 centimeters x 1.5 centimeters.  This mass was mobile in the soft tissue external to the lateral epicondyle and was "quite tender."  There was no inflammation but the area was sore to palpation.  The mass was mobile and was tender when moved aside the epicondyle and extensor region.  There was pain on extensor stress on the left side.  Motion was to 0 degrees of extension and 140 degrees of flexion with pain on full extension.  Supination was to 80 degrees and pronation to 75 degrees.  The Veteran was intact neurovascularly.  X-rays were negative.  The diagnosis was lateral epicondylitis with superficial scarring of the left elbow.  

In comments following the examination, the physician indicated that the Veteran is able to work although he must guard his elbow and that his daily activities were likewise affected.  He also noted that there were no additional limitations noted following three range of motion tests and that the Veteran did not describe flareups unless he bumps his elbow.  It was also remarked that there was no instability.  

Under DC 7804, a rating in excess of 10 percent requires three or four scars that are unstable or painful.  Clearly, clinical findings matching these criteria are not shown on the reports from the VA outpatient treatment and examinations set forth above.  

As for other potentially applicable diagnostic codes  while there was some slight limitation of full motion noted at the March 2009 VA examination in that motion was 5 degrees short of full flexion, a compensable rating for limitation of flexion or extension of the minor forearm requires flexion to be limited to 100 degrees or extension to 45 degrees under, respectively, DCs 5206 and 5207.  The range of motion findings demonstrated above would not warrant increased compensation under these diagnostic codes.  Similarly, as a compensable rating  under DC 5213 requires supination in the minor arm to be limited to 30 degrees or less or pronation in the minor arm to be lost beyond the last quarter of the normal arc, increased compensation could not be assigned on the basis of the 5 degree loss of supination of pronation shown at the most recent VA examination.  Finally, this examination specially considered the provisions of 38 C.F.R. § 4.40 with regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), and revealed no indication of functional impairment beyond that contemplated by the current 10 percent rating.  As such, a rating in excess of 10 percent for the service connected may not be assigned under the schedule of ratings.  

B.  Migraine Headaches

A rating in excess of 10 percent (30 percent) is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, DC 8100.  

The service treatment reports reflect a post deployment survey in which the Veteran described headaches since he was deployed to Iraq, and the Veteran reported an in-service onset of headaches at a July 2006 VA examination.  The physician who conducted this examination found that the stressors of the Veteran's service could have "activated" his headaches.  A March 2007 rating decision that followed this examination granted service connection for migraine headaches and assigned a 10 percent rating for this condition under DC 8100.  

The reports from the July 2006 VA examination showed the Veteran explaining that he at times experiences a visual aura prior to his headaches and that they occur bitemporally or unilaterally either on the right or left side and are throbbing in nature.  He reported that he did not get nausea associated with the headaches but did get photophobia and phonophobia associated with them and that he had a tendency to have to lie down as a result.  The Veteran stated these headaches occurred approximately one to two times per week and lasted from 35 minutes to an hour if he takes ibuprofen.  No known trigger factors were noted and the Veteran stated that he suffered from prostrating headaches that caused him to miss work about twice a year.  The physical examination, to include a neurological examination, was negative, and the impression following the examination was "headaches most consistent with migraine headaches."   

The additional evidence includes private clinical reports dated in September 2009 that included a negative CT scan of the brain.  One such report dated in late September 2009 indicated the Veteran's headaches were "better."  A September 2009 VA neurological examination showed the Veteran reporting daily headaches in the occipital area that last approximately one hour and result in dizziness.  Photophobia or sound sensation and nausea were said to accompany the headaches but not vomiting.  Some "fuzzy" vision accompanying the headaches was described.  The Veteran stated that 800 milligrams of Motrin provided relief within one hour and that he had not been to the emergency room in the past 12 months for treatment of the headaches.  It was also noted that a private physician had prescribed Topamax and Zomig for his headaches.  (The Veteran testified to the undersigned that despite these two medications, his headaches still recur.)  He reported that within the past year, there were two occasions where the headaches were prostrating and rendered him so incapacitated that he could not report to work.  The physical examination was normal and the impression was migraine headaches.  

The Veteran testified to the undersigned that he at times gets as many as three headaches a day, but noted that he was able to "stay and do my job."  Moreover, the Veteran himself reported to the examiners in July 2006 and September 2009 that he only suffers from prostrating attacks of migraine headaches that preclude work on two occasions per year, and he reported no emergency room visits for headaches in the last year to the examiner in September 2009.  As such, it cannot be said from the evidence above that the Veteran suffers from "prostrating" headaches that occur on average once a month over a period of recent several months.  Therefore, a schedular rating in excess of 10 percent for the Veteran's headaches is not warranted.   

C.  Extraschedular/Final Considerations

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the schedular evaluations are not inadequate.  As indicated, ratings in excess of those currently assigned are provided for certain manifestations of the Veteran's service-connected residuals, but those manifestations are not present in this case, and the Veteran himself testified to the undersigned that he had not missed any work in the last four or five months.  Moreover, the Board finds no evidence of an exceptional disability picture, as the service-connected residuals have not shown functional limitation beyond that contemplated by the ratings currently assigned.  Accordingly, referral of this decision for extraschedular consideration is not indicated.  

The Veteran asserts a much more debilitating condition due to his service connected left elbow disability and migraine headaches than was demonstrated by the evidence cited above, and the Board fully respects the Veteran's sincere assertions in this case.  However, it finds the probative weight of this positive evidence to be overcome by the more objective negative evidence cited above.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The rating criteria as set forth above are quite specific, and these criteria simply were not met in this case.  Thus, as the probative weight of the negative evidence exceeds that of the positive, the claims must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to a rating in excess of 10 percent for a soft tissue mass of the lateral left elbow is denied.   

Entitlement to a rating in excess of 10 percent for migraine headaches is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


